Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 06/24/2021.
Claim 1 has been amended.
Claims 1, 13, 18, 21-24 are pending in the instant application.
Claims 23-24 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 13, 18, 21-22is/are rejected under 35 U.S.C. 103 as being unpatentable over XINGJIAN (CN106214502; wherein a machine translation is provided) in view of SAGEL (US 2008/0247968), GLANDORF et al (US 4,849,212), HOCHSTEIN et al (US 2004/0191198), as evidence by Applicant’s Specification, as evidence by MERCK (https://www.emdgroup.com/en/brands/pm/xirona.html (downloaded on 12/19/2019)) as evidence by PROSPECTOR (https://www.ulprospector.com/en/na/PersonalCare/ Detail/613/108233/Xirona-Moonlight-Sparks (downloaded on 12/19/2019)),  and in view of GADKARI et al (US 2007/0009447).
XINGJIAN teaches a toothpaste composition (see pg. 1), which reads on dentifrice composition comprising of: 1-2% of antimicrobial composition containing silver and activated carbon (see pg. 2), which inhibit and kill oral bacteria, remove bad breath and promote gums (see pg. 2) and has a black color, because activated carbon is activated charcoal and charcoal has a black color (see wikipedia for “activated carbon” if needed); titanium oxide (see pg. 3), which reads on an interference pigment; 0.1-0.5% colorant (see pg. 1), wherein, one skilled in the art can easily add any desired colorant. Note, toothpaste have viscosity, since toothpaste is a paste. XINGJIAN is not clear on the ratio amount of silver and activated carbon in the antimicrobial composition; however, it would have been obvious to start with a 1:1 ratio of silver to activated carbon, because they are both antimicrobials. Thus, starting with 0.5-1% of activated carbon and optimizing by increasing or decreasing the amount to attain the desired result, such as inhibit and kill oral bacteria, remove bad breath and promote gums.

SAGEL teaches the prior had known of making multi-phase dentifrice composition comprising of at least two visually distinct phases (see abstract), such as stripe pattern (see [0003],[0097]), which provide appealing new visuals for the dentifrice (see [0003]). Additional disclosures include: titanium dioxide is a white powder (see [0177]) and is in Phase I (see [0199]), which would result in a white colored phase, since the dye is only in Phase II (see [0199]); colorants, dye, titanium oxide can be added (see [0139]); sodium fluoride (see [0144]) . 
GLANDORF teaches a dentifrice composition (see title) comprising of: 0.05-0.15% of a pearlescent material (see col. 2, line 55-57), which reads on interference pigment, such as mica containing titanium oxide (see col. 2, line 45-46), for improved pearlescence appearance (see abstract).
HOCHSTEIN teaches the prior art had known of using pigments in toothpaste (see [0028]), such as pearlescent pigments commercially available from Xirona® preferably TiO2/mica.
APPLICANT’s specification disclosed using commercially available interference pigment Xirona® Moonlight Sparks. Thus, Xirona® Moonlight Sparks was commercially available.
MERCK disclosed nine commercially available Xirona® titanium oxide (see pg. 2) pigments that can be used in cosmetics (see pg. 1), such as Xirona® Moonlight Sparks (see pg. 3).

GADKARI teaches the prior art had known of making toothpaste with viscosity of about 155,000 cp at ambient temperature (see [0041]).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a coloring pigment, such as Xirona® Moonlight Sparks, which has titanium oxide and 50-75% calcium aluminum borosilicate, as the titanium oxide coloring pigment and fluoride in XINGJIAN’s toothpaste. The person of ordinary skill in the art would have been motivated to make those modifications, because it would give a color that some consumer could desire and fluoride is a well-known active agent commonly used in toothpaste, and reasonably would have expected success because titanium oxide and fluoride have been used in toothpaste product.
The references do not specifically teach adding the exact range of activated carbon in the amounts as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as the effectiveness in inhibiting and killing oral bacteria, removing bad breath and 
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a viscosity of 155,000 centipoise. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because this is a typical viscosity for toothpaste.

Response to Arguments
	Applicant argues that Xingjian uses activated carbon fiber in an antimicrobial composition, which requires activated carbon in a much larger amount. For example,
Xingjian teaches, "Preferably, described toothpaste by following component by weight the most formulated: wetting agent 15-65%, abrasivus 20-45%, surfactant 1-3%, sweeting agent 0.1-1 %, coloring agent 0.1-1 %, antimicrobial compositions 1-2%, remaining Part is deionized water," See Xingjian, with emphasis added by Applicant. As such, Applicant submits that a person of ordinary skill in the art would have added activated carbon in amounts that would lead to an antimicrobial benefit after reading
Xingjian. It is believed that adding activated carbon in such high amounts proposed by
Xingjian could prevent the consumer preferred two-phase (white/black) appearance that was favaored by consumers in TABLE 2 of the Specification.
	The Examiner finds this argument unpersuasive, because as discussed in the rejection, XINGJIAN is not clear on the ratio amount of silver and activated carbon in the 
	Applicant argues that Applicant's own specification and PROSPECTOR are not available as prior art to the claims of the present application.
	The Examiner finds this argument unpersuasive, because Applicant’s specification and PRSPECTOR are not used as prior art, but rather “as evidence” that Xirona® Moonlight Sparks was commercially available and that commercially available Xirona® Moonlight Sparks contains titanium dioxide and calcium aluminum borosilicate.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  






Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618